Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.   Claims 1-7 are objected to under 37 CFR 1.75 because of the following formalities:
  In claim 1 line 1, “ dual-function mixer module” seems to refer back to “ dual-function mixer module” recited in claim 1 line 6. If this is true it is suggested to change “ dual-function mixer module” to ---- the dual-function mixer module ---. 
  Claims 2-7 are objected since they depend from claim 1.

3.   Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 3 lines 1-2, “ said low data rate communication” lacks antecedent basis because it is not known what it refers to.

4. The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




5.     Claims 8-12 and 14-15 are  rejected under 35 U.S.C. 102(a1) as being anticipated by Alpman et al. (2020/0091608).
   For claims 8-12 and 14-15,  Alpman et al. (2020/0091608) discloses a system/method comprising a clock source for a signal processing transceiver ( See paragraph 0986 lines 1-5) , 11the clock source having an accurate mode of operation for 12reception of high density constellation symbols ( See paragraph 0873 lines 6-9)and a low 13power mode of operation for reception of low density 14constellation symbols( See paragraph 0739 lines 1-2), the accurate mode of operation 15utilizing a low phase noise clock source drawing 16comparatively greater power than a low power mode drawing 17comparatively less power ( See paragraph 1088); 
1819where said clock source 20is a crystal oscillator or resonator source in said 21accurate mode of operation ( See paragraph 0986 lines 1-5);  
where said clock 2 source is a phase lock loop or ring oscillator in said 3lower power mode of operation   ( See paragraph 1666 line 3); and 
45a  transmitter signal processor having a low power 6mode for transmission of low density constellation symbols 7and an accurate mode of transmission of high density 8constellation symbols drawing more power than the low power 9mode, ( See paragraph 1648) the transmitter comprising: 10a dual Bluetooth and WLAN baseband signal .  

6. The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.   The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

7.    Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Alpman et al. 
      For claim 13 ,  Alpman et al. discloses all the subject matter of the claim invention with the exception of where the 5 power amplifier discretely selectable gain is more 6than 10db when operative in a long-range mode of 7communications and not enabled at other times. However where 5said power amplifier discretely selectable gain is more 6than 10db when operative in a long-range mode of 7communications and not enabled at other times. Is well-known in the art. Thus, it would have been obvious to the person of ordinary skill in the art at the time of the filling date of invention to use where 5said power amplifier discretely selectable gain is more 6than 10db when operative in a long-range mode of 7communications and not enabled at other times  in the communication network of Alman et al. for the purpose adapting power of the system.

8.   The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Pellon et al. (2010/0166123) is cited to show a system which is considered pertinent to the claimed invention.

9. Claims 1-2 and 4-7 are allowed.
a dual-function mixer module coupled to the low noise 8amplifier and having exclusively operative a low noise 9balanced mixer enabled in a high-performance mode or a 10single-ended mixer enabled in a power savings mode; 11a dual function IF filter coupled to an output of the 12dual-function mixer and having exclusively operative a zero 13IF filter with selective filter skirts and a low IF filter 14with less selective filter skirts and lower power 15consumption than the zero IF filter; 16an analog to digital converter and baseband processor 17coupled to an output of dual-function mixer module for 18forming a data stream from either Bluetooth baseband 19signals or wireless local area network baseband signals; 20such that when a packet with a high data rate payload 21is received, the dual function mixer selects the balanced 22mixer and the dual function IF filter selects the zero IF 23 filter, and for comparatively low data rate communications, redpine_219_biglittletxrxpatnp.docx211 the dual function mixer selects the single ended mixer and  the dual function IF filter selects the low IF filter.
10. Claim 3  would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

11.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANG T TON whose telephone number is (571)272-3171.  The examiner can normally be reached on Monday to Friday 5:30 AM to 3:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANG T TON/Primary Examiner, Art Unit 2476